Citation Nr: 9925664	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO) Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1978 to 
February 1984.  He died in March 1993.  The appellant is the 
veteran's remarried widow and makes this claim on behalf of 
the veteran's children.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1996 RO decision which held that the appellant 
had not presented new and material evidence to reopen a claim 
for service connection for the cause of the veteran's death 
(which was previously denied in an unappealed September 1993 
decision).  In a November 1997 supplemental statement of the 
case, the RO conceded that new and material evidence had been 
presented, and denied service connection for the cause of the 
veteran's death upon a de novo review of all the evidence.  
The Board concurs with the RO's finding that new and material 
evidence has been submitted sufficient to reopen the 
appellant's claim.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156; Evans v. Brown, 9 Vet.App. 273 (1996).  Accordingly, 
the appellate decision that follows is de novo.

FINDINGS OF FACT

1.  The veteran had an arteriovenous malformation (which is a 
congenital or developmental defect) of the brain, for which 
he had treatment during service which ameliorated the 
condition.

2.  He died years after service as the result of the 
arteriovenous malformation.

3.  His only established service-connected disability was a 
right index finger scar (rated noncompensable) which played 
no role in his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran served on active duty in the Navy from October 
1978 to February 1984.  During his lifetime, his only 
established service-connected disability was a right index 
finger scar, rated 0 percent.

On a June 1978 service enlistment examination, the veteran 
gave a history of frequent and severe headaches.  A 
bleeding/clotting disorder was noted.  No mention was made of 
arteriovenous malformation.  The service medical records show 
the veteran was seen for headaches in late 1981.  It was 
variously reported that he had headaches when he was 12-14 
years old, which had lasted for a few months to a year and 
then resolved spontaneously.  He was seen for head pain in 
early 1982.  In September 1982, the veteran was evaluated for 
head pain, and brain scans showed an unexpected right 
parietal lesion.  He was sent to Germany for evaluation where 
an arteriovenous malformation was diagnosed.  He had 
progressive symptoms and eventually was admitted to the Naval 
Hospital in Oakland, California in June-July 1983.  The 
narrative summary for that admission notes that there was no 
history of head trauma.  A CT scan showed a large primarily 
cortical arteriovenous malformation, and a later angiogram 
confirmed the arteriovenous malformation of the right 
parietal lobe.  The hospital report describes in detail the 
malformation of various vessels.  The veteran was counseled 
as to the nature of arteriovenous malformations and was given 
the option of surgical extirpation.  He was scheduled for 
surgery, which was delayed because of a platelet abnormality, 
platelet granule storage disease.  He was subsequently 
transferred to the University of California-San Francisco 
Hospital in September 1983 for extirpation of his 
arteriovenous malformation.  

In early October 1983, the veteran had a right parietal 
craniotomy with ligation and excision of the anterior and 
middle cerebral arterial feeders: no attempt was made to 
ligate the posterior arterial feeders.  About a week later he 
underwent embolization of the remaining arteriovenous 
malformation although some arteriovenous malformation 
remained.  To further treat the arteriovenous malformation, 
radiation therapy was carried out in October-November 1983.  

Following a medical evaluation board and a physical 
evaluation board, the veteran was medically discharged from 
service in February 1984, without severance pay, due to the 
arteriovenous malformation, which the physical evaluation 
board noted existed prior to service without aggravation 
therein.  

In April 1984, the veteran filed claims for service 
connection for various conditions including arteriovenous 
malformation.

On a June 1984 VA neurological examination, the veteran 
reported that the sharp pains in his head had been much 
better following the surgery for the arteriovenous 
malformation.  He said he was taking Dilantin daily.  He 
reported that he had occasional head pain every few months, 
perhaps with one-hour periods of left-sided numbness.  He 
also said he thought he might have some mild left-sided 
hearing loss.  Following examination, the impression was 
normal neurological status.  The examiner said the 
arteriovenous malformation remained asymptomatic except for 
minor episodes the exact nature of which was unclear.  

In August 1984, the RO denied service connection for 
residuals of a craniotomy for arteriovenous malformation.

At a VA neurology clinic in April 1986, the veteran reported 
that his headaches had improved following the surgical 
treatment for his arteriovenous malformation.  The 
neurologist said he could not elicit a clear seizure history, 
but that the veteran had episodes of left-sided numbness and 
weakness together with some slurring of speech and some 
fuzziness of vision.  He had not had loss of consciousness or 
tonic-clonic motor activity.  It was reported that that the 
spells occurred 3 times per month.  The doctor recommended 
further neurological follow-up and continuation of Dilantin, 
noting that if the left-sided spells represented focal 
ischemia, this put the veteran at risk for seizures.

The veteran apparently did fairly well until May 1988 when he 
began having seizures.  He was admitted to St. Francis-St. 
George hospital for Dilantin toxicity.  The veteran reported 
that he had had partially successful surgery for 
arteriovenous malformation at University of California-San 
Francisco Hospital in 1983, but that he had been having 
intermittent seizure activity since the surgery.  

In a July 1988 evaluation by Harry van Loveren, M.D., the 
veteran showed fairly good strength in the left upper and 
lower extremities with decreased coordination and decreased 
sensation.  He was also hyporeflexic on the left side and had 
clonus at the left ankle.  He had an equivocal plantar 
response in the left, with the right side being down going.

The veteran continued to be evaluated for arteriovenous 
malformation and seizures in the late 1980s and early 1990s.  
He was treated with a variety of medications.  His seizures 
remained medically intractable throughout his course and 
appeared to increase in severity throughout the rest of his 
life.  He deferred surgery for the arteriovenous malformation 
despite increasing severity of his seizures and increasing 
neurological deficits over years, because of the extreme risk 
of surgical treatment.  It was explained to him on numerous 
occasions that surgical treatment likely would result in 
almost complete paralysis of the left side as well as 
possible death.  His symptoms of the arteriovenous 
malformation increased with time, and he began having 
spontaneous comas because of incipient brain herniation 
associated with the continued growth of the arteriovenous 
malformation.  Therefore, the veteran finally decided to have 
excision of the arteriovenous malformation as well as areas 
of radiation necrosis.  

He was admitted to University of Cincinnati Hospital and 
underwent surgery on February 25, 1993, which was complicated 
by some intraoperative hemorrhage.  The report of the 
operation notes that the veteran underwent a craniotomy for 
resection of an arteriovenous malformation 10 years earlier 
and received postoperative photon beam radiation.  It was 
reported that that he had developed extensive injury to the 
right parietal area, leaving him hemiparetic due to radiation 
necrosis.  Over the years he had been offered surgery to 
remove the arteriovenous malformation and radiation necrosis.  
He had recently developed extensive illness , believed to be 
meningitis, and had decided to undergo resection of the 
lesion after suffering severe edema associated with the 
illness.  On February 27 he was taken back to the operating 
room for increased intracranial pressure, and on March 3 a 
right occipital, partial parietal, and partial temporal 
resection was preformed.  He became uroseptic, developed 
meningitis, and expired on March 4, 1993.  

The veteran's death certificate, completed by Dr. van 
Loveren, shows he died in the hospital on March 4, 1993.  
Listed as the immediate cause of death was cardiopulmonary 
arrest, due to or a consequence of brain swelling, due to or 
a consequence of arteriovenous malformation. 

An autopsy was performed on March 4, 1993.  The final 
anatomical diagnoses were:

1.)  Status post excision of a right parietal 
arteriovenous malformation.
a.)  Status post excision right occipital 
and partial parietal and temporal lobes.
b.)  Acute severe meningitis with 
superficial suppuration of cerebrum and 
cerebellum.
c.)  Suppurative and hemorrhagic 
encephalitis in the areas of surgical 
trauma.
d.)  Radiation necrosis of right cortical 
white matter.
e.)  Intraventricular hemorrhage with 
distention of ventricular system.
f.)  No residual arteriovenous 
malformation.
	2.)  Acute perforated duodenal ulcer with:
a.)  Peritonitis.
b.)  Duodenitis. 
c.)  Acute pancreatitis with extensive 
fat necrosis.
d.)  Acute splenitis.
	3.)  Hepatomegaly with fat replacement.
	4.)  Small pulmonary thromboemboli (left lung), 24-48 
hours old.
	5.) Extensive skin ulceration with necrosis, left lower 
abdominal wall.
	6.)  Adrenal cortical atrophy.
7.)  Prostatic ureteral stricture.  
a)  Dilated bladder with chronic cystitis.

In the autopsy report, the pathologist reviewed the history 
of the veteran's case, including the recent admission for 
surgical excision of the arteriovenous malformation and areas 
of radiation necrosis.  The doctor summarized that the 
veteran's death was attributable to the arteriovenous 
malformation, the excision of which led to cerebral edema, 
meningitis, and perforated duodenal ulcer.

In a January 1994 statement by Dr. van Loveren, the veteran's 
medical history of treatment for arteriovenous malformation 
was briefly reviewed, including surgery and radiation therapy 
in service.  It was reported that that the veteran had a 
progression of neurologic deficits prior to the February 1993 
hospital admission.  Because of the severity of the 
neurological deficits, it was presumed that there was an 
additional component of radiation necrosis.  The doctor noted 
that following the surgery in February 1993, the veteran had 
a stormy postoperative course in which residual brain 
surrounding the surgical bed swelled out of control.  This 
was presumed to be secondary to the poor vasculature 
reactivity of the brain, which was affected by radiation and 
chronic ischemia.  The brain swelling could not be adequately 
controlled, resulting in the veteran's death.

Later in January 1994, Dr. van Loveren again reported that 
the mass effect of the veteran's neurological symptoms prior 
to his admission to University of Cincinnati Hospital for his 
arteriovenous malformation had made it clear that there was 
an additional component of radiation necrosis.  Dr. van 
Loveren noted that the veteran was subjected to conventional 
radiation therapy in California while in the Navy.  The 
doctor reiterated that the terminal brain swelling resulting 
in the veteran's death was presumed secondary to the poor 
vasculature reactivity of the brain, which was affected by 
radiation and chronic ischemia.

In May 1997, a VA neurologist reviewed the veteran's claims 
folder and provided an opinion with regard to the cause of 
death.  The doctor reviewed the veteran's history including 
the arteriovenous malformation being symptomatic before 
service when the veteran experienced headaches; the 
arteriovenous malformation again producing headaches in 
service, leading to diagnosis and treatment of the defect; 
and the post-service treatment of the arteriovenous 
malformation, including surgery during the terminal 
hospitalization.  It was noted the veteran died as the result 
of complications following arteriovenous malformation surgery 
during the final hospitalization.  The VA doctor also 
responded to questions posed by the RO, as follows:  

1.  May the development of headaches in 
1982 with subsequent need for surgery in 
1982 be considered an out of the ordinary 
progression of the arteriovenous 
malformation or was this to be expected, 
given the nature and extent of the 
disorder?  Development of headaches 
leading to subsequently need for surgery 
is certainly an ordinary progression of 
an arteriovenous malformation.  This is 
the usual course and nature of this 
disorder.  This is why the standard of 
care is to extirpate these malformations 
surgically whenever possible and to, at 
least, shrink the size for symptomatic 
relief when this is not possible.

2.  Did the original surgery in 1984 
aggravate the veteran's pre-existing 
arteriovenous malformation beyond any 
natural progression?  I would have to say 
just the opposite.  The original surgery 
most likely extended the veteran's life 
because it shrank the original size of 
the arteriovenous malformation.  The 
natural progression of these disorders is 
to increase with time and anything that 
decreases them tends to prolong the 
patient's symptoms free life period.

3.  Given the fact that radiation 
necrosis was found in autopsy in 1993 and 
was apparently associated by Dr. van 
Loveren with the veteran's poor response 
of the 1993 surgery is that, as likely as 
not, that the radiation necrosis 
materially contributed to, and/or 
hastened the veteran's death?  This is a 
rather difficult question to answer 
because of it's wording.  Although it 
could be stated that the area of 
radiation necrosis perhaps contributed 
the patient's poor outcome in 1993, it is 
even more likely that had the patient not 
been radiated in the early 1980s, that he 
would not have survived to 1993 to have 
the problem.  Therefore, although 
radiation necrosis certainly contributed 
to the patient's death in 1993, it is 
much more likely that the patient's 
arteriovenous malformation was such that 
he would have died much sooner without 
the aggressive medical treatment that he 
was given.

The appellant testified at a Travel Board hearing at the RO 
in November 1998.  She related that radiation therapy that 
the veteran received for his arteriovenous malformation in 
service was experimental and the damage from the radiation 
spread, eventually causing his death.  She testified that she 
was told that if the arteriovenous malformation had been left 
alone the worst thing would have been that her husband would 
have continued to have headaches, but the condition would not 
have resulted in his death. 

II.  Analysis

The appellant claims that the treatment the veteran received 
for his arteriovenous malformation in service caused or 
contributed to his death.  The appellant's claim for service 
connection for the cause of the veteran's death is well 
grounded, meaning plausible; the RO has properly developed 
the evidence, and there is no further VA duty to assist in 
this claim.  38 U.S.C.A. § 5107(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service was either the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Congenital or developmental defects are not diseases or 
injuries for compensation purposes and may not be service 
connected. 38 C.F.R. § 3.303(c).  

Service connection may be granted for congenital, 
developmental, or familial "diseases" (but not "defects") 
if shown to have been incurred in or aggravated by service.  
Moreover, disability from a disease or injury which, during 
service, is superimposed on a congenital or developmental 
defect, may be service connected.  VAOPGCPREC 82-90.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including post-
operative scars, absent or poorly functioning parts or 
organs, will not be considered service-connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).

The evidence shows that the veteran died years after service 
from brain swelling due to arteriovenous malformation of 
blood vessels of the brain.  Arteriovenous malformation is a 
congenital or developmental defect that necessarily 
preexisted service.  By definition a malformation is a 
morphologic defect resulting from an intrinsically abnormal 
developmental process.  Dorland's Illustrated Medical 
Dictionary, 975 (27th ed., 1988).  Service connection cannot 
be granted for the arteriovenous malformation, per se, since 
it is a congenital or developmental defect.  38 C.F.R. 
§ 3.303(c); VAOPGCPREC 82-90.  This is not in dispute.  
Rather, the appellant contends that the treatment (especially 
the radiation therapy) for the arteriovenous malformation in 
service caused additional brain tissue damage, which either 
caused or contributed to the veteran's death.  As noted, 
there is no prohibition against service connection for any 
disability from a disease or injury which, during service, is 
superimposed on a congenital or developmental defect.  
VAOPGCPREC 82-90.  In this case it is asserted that radiation 
damage to brain tissue from the treatment provided in service 
represents such superimposed pathology and the radiation 
damage, or radiation necrosis, was a causal factor in the 
veteran's death.  Ostensibly supporting this argument is the 
fact that radiation necrosis was present following the 
surgery in service, and Dr. van Loveren associated the 
effects of radiation with the poor vascular reactivity of the 
brain which contributed to the terminal brain swelling.  

However, even assuming that the radiation necrosis played 
some role in death, the radiation necrosis may not be deemed 
service connected since it represented the usual effects of 
treatment in service which in fact ameliorated the preservice 
congenital or developmental arteriovenous malformation.  
38 C.F.R. § 3.306(b)(1).  The May 1997 opinion of a VA 
neurologist clearly indicates that such was the case, 
pointing out that the treatment in service most likely 
increased the veteran's life because it decreased the size of 
the arteriovenous malformation, and it was much more likely 
that the veteran would have died much sooner without the 
aggressive treatment in service.  There are no medical 
records to suggest that radiation necrosis is anything other 
than the usual expected result of the radiation treatment 
undergone by the veteran in service.  The appellant's 
statements to the contrary are not cognizable evidence, since 
she is a layman and thus lacks competence to give a medical 
opinion on such matters.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992)

In sum, neither the veteran's fatal arteriovenous 
malformation nor the radiation necrosis may be deemed service 
connected.  His only established service-connected condition, 
a noncompensable finger scar, played no role in his death.  
The weight of the evidence establishes that a disability 
incurred in or aggravated by service did not cause or 
contribute to his death.  As the preponderance of the 
evidence is against the appellant's claim, the benefit-of-
the-doubt doctrine is inapplicable, and service connection 
for the cause of the veteran's death must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

